FROM CASWELL.
On the trial before NORWOOD, J., upon the general issue, the plaintiff offered one Jesse A. Dollerhide as a witness to make out his case. The defendant objected to the competency of the witness, alleging that the witness was a partner of the plaintiff; and also that he was interested in proving the debt the plaintiff sought to recover equal or greater than the sum mentioned in the following receipt, which was proved and read to establish the interest of the witness. After stating the receipt (253) of sundry notes, it proceeded: "Received also eleven hundred and twenty-three dollars eighty-six cents, which is the balance due agreeable to a statement this day made, and which the undersigned receive, and agree to account for to the said executor, in any settlement that may hereafter be made of the said estate, and refund the same, provided the estate is not legally responsible to us, or either of us, for the same, or any part thereof."
This receipt was signed by the plaintiff and the witness, Dollerhide. The objection was the overruled by his Honor, and upon his testimony a verdict was returned for the plaintiff, and the defendant appealed.
The objection which the defendant makes to the competency of the witness Dollerhide, is not founded on his examination in chief, nor on his voirdire, but rests for its support altogether on the receipt which had been given by the witness and the plaintiff to the defendant, in which receipt they promise to return certain money then *Page 161 
paid to them in case it should appear that the testator's estate did not legally owe it. Afterwards this suit was brought for money had and received by defendant's testator to the plaintiff's use; and on the threshold of the trial, objection is made, on the ground of interest, to the competency of Dollerhide.
So far as appeared to the Court at that stage of the trial (and we are placed in the same situation), the money sued for had no connection with the money for which the receipt was given. Whether the plaintiff recovers in this action or not, that fact neither increases nor diminishes the responsibility of those who gave the receipt.
If the present defendant had sued Smith, the present plaintiff, to recover the money recited in the receipt as "not being legally due by his testator," and Dollerhide had been offered by Smith as a witness, his incompetency would have been apparent. But it can         (254) not be taken for granted without proof that Dollerhide is a partner with Smith in this transaction, because it appears from a receipt that he was in a former. When that shall be made to appear, his incompetency will be established.
PER CURIAM.                                          No Error.